Name: 2007/870/EC: Commission Decision of 21 December 2007 approving the plans for 2008 for the eradication of classical swine fever in feral pigs and the emergency vaccination of those pigs and of pigs in holdings against that disease in Romania (notified under document number C(2007) 6699)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  means of agricultural production;  natural environment;  Europe
 Date Published: 2007-12-22

 22.12.2007 EN Official Journal of the European Union L 340/105 COMMISSION DECISION of 21 December 2007 approving the plans for 2008 for the eradication of classical swine fever in feral pigs and the emergency vaccination of those pigs and of pigs in holdings against that disease in Romania (notified under document number C(2007) 6699) (Only the Romanian text is authentic) (2007/870/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania, and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (1), and in particular the second subparagraph of Article 16(1), the second subparagraph of Article 19(3) and the fourth subparagraph of Article 20(2) thereof, Whereas: (1) Directive 2001/89/EC introduces minimum Community measures for the control of classical swine fever. Those measures include the provision that Member States are to submit to the Commission, following the confirmation of a primary case of classical swine fever in feral pigs, a plan of the measures to eradicate that disease. Those measures also provide for the emergency vaccination of feral pigs and pigs in pig holdings. (2) Romania has put in place a programme to survey and control classical swine fever in the whole territory of that Member State. That programme is still ongoing. (3) Commission Decision 2006/802/EC of 23 November 2006 approving the plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of those pigs and of pigs in holdings against that disease in Romania (2) was adopted as one of a number of measures to combat classical swine fever. Decision 2006/802/EC applies until 31 December 2007. (4) Classical swine fever is present in feral pigs and pigs in pig holdings in Romania. (5) Romania submitted to the Commission for approval on 29 November 2007 an amended plan for 2008 for the eradication of classical swine fever in feral pigs and a plan for 2008 for the emergency vaccination of feral pigs against classical swine fever in the whole territory of Romania. (6) In addition, Romania also submitted to the Commission on 29 November 2007 an amended plan for 2008 for the emergency vaccination for the vaccination of pigs in large pig holdings with a marker vaccine and an emergency vaccination plan for the vaccination of pigs in smaller pig holdings with a live attenuated conventional vaccine. (7) Those plans submitted by Romania have been examined by the Commission and found to comply with Directive 2001/89/EC. Accordingly, they should be approved. (8) In the interests of animal health, Romania must ensure the effective implementation of the measures set out in those plans. (9) Commission Decision 2006/779/EC of 14 November 2006 concerning transitional animal health control measures relating to classical swine fever in Romania (3) was adopted due to the endemic presence of classical swine fever in the territory of Romania. (10) The measures laid down in Decision 2006/779/EC prohibit, inter alia, the dispatch of pigmeat, pigmeat products and products and preparations containing pigmeat from Romania to the other Member States. For that purpose, that meat and those products must be marked with special marks. Accordingly, it is appropriate that the fresh meat of pigs vaccinated during the emergency vaccination in accordance with the present Decision is marked with the same mark and that provisions are laid down for placing such meat on the market. (11) The measures provided for in this Decision should be approved as transitional measures applicable until 31 December 2008. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Plan for the eradication of classical swine fever in the feral pigs The plan submitted by Romania to the Commission on 29 November 2007 for the eradication of classical swine fever in feral pigs, in the area as set out in point 1 of the Annex, is approved. Article 2 Plan for the emergency vaccination against classical swine fever of feral pigs The plan submitted by Romania to the Commission on 29 November 2007 for the emergency vaccination against classical swine fever of feral pigs, in the area as set out in point 2 of the Annex, is approved. Article 3 Plan for the emergency vaccination against classical swine fever of pigs in pig holdings with a marker vaccine The plan submitted by Romania to the Commission on 29 November 2007 for the emergency vaccination against classical swine fever of pigs in pig holdings with a marker vaccine, in the area as set out in point 3 of the Annex, is approved. Article 4 Plan for the emergency vaccination against classical swine fever of pigs in pig holdings with a live attenuated conventional vaccine The plan submitted by Romania to the Commission on 29 November 2007 for the emergency vaccination against classical swine fever of pigs in pig holdings with a live attenuated conventional vaccine, in the area as set out in point 4 of the Annex, is approved. Article 5 Obligations by Romania concerning pigmeat Romania shall ensure that the pigmeat obtained from pigs: (a) which are vaccinated with a marker vaccine in accordance with Article 3 of this Decision is limited to the national market and shall not be dispatched to the other Member States; (b) which are vaccinated in accordance with Articles 3 and 4 of this Decision is marked with a special health or identification mark which cannot be confused with the Community stamp as referred to in Article 4 of Decision 2006/779/EC; (c) which are vaccinated with a live attenuated conventional vaccine in accordance with Article 4 of this Decision is limited for the private domestic consumption and shall not be dispatched to the other Member States. Article 6 Information obligations on Romania Romania shall ensure that the Commission and the Member States are provided on a monthly basis with a report concerning the implementation of the plans for the emergency vaccination of pigs, as provided for in Articles 3 and 4, containing at least the following information for each county: (a) the total number of holdings and the total number of pigs present per category as laid down in the eradication programme; (b) per category of holdings, the monthly and cumulative number of holdings and pigs where emergency vaccination has been implemented; (c) the monthly and cumulative number of doses of different vaccine that have been used; (d) the monthly and cumulative number of surveillance tests carried out and the results of such tests. Article 7 Compliance measures by Romania Romania shall take the necessary measures to comply with this Decision and publish those measures. It shall immediately inform the Commission thereof. Article 8 Applicability This Decision shall apply from 1 January 2008 until 31 December 2008. Article 9 Addressee This Decision is addressed to Romania. Done at Brussels, 21 December 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 316, 1.12.2001, p. 5. Directive as last amended by Commission Decision 2007/729/EC (OJ L 294, 13.11.2007, p. 26). (2) OJ L 329, 25.11.2006, p. 34. Decision as last amended by Decision 2007/625/EC (OJ L 253, 28.9.2007, p. 44). (3) OJ L 314, 15.11.2006, p. 48. Decision as amended by Decision 2007/630/EC (OJ L 255, 29.9.2007, p. 44). ANNEX 1. Areas where the plan for the eradication of classical swine fever in feral pigs is to be implemented: The whole territory of Romania. 2. Areas where the plan for the emergency vaccination against classical swine fever of feral pigs is to be implemented: The whole territory of Romania. 3. Areas where the plan for the emergency vaccination against classical swine fever with marker vaccine of pigs in pig holdings is to be implemented: The whole territory of Romania. 4. Areas where the plan for emergency vaccination against classical swine fever with a live attenuated conventional vaccine of pigs in pig holdings is to be implemented: The whole territory of Romania.